Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Behnia on 1/7/2022.

The application has been amended as follows:

	IN THE CLAIMS

21. (Currently Amended) The method according to claim 40, wherein, in said spacecraft, a plurality of temperature sensors are attached on the outer surface of the wall of the tank, each of said plurality of temperature sensors being arranged on the outer surface of the wall of the propellant tank in a position for measuring the temperature of said wall, in proximity to the heating member and in a plane perpendicular to said thrust axis, referred to as the plane of interest associated with each respective temperature sensor of said plurality of temperature sensors, in which the liquid-gas interface in said tank is likely to be located at some time during a phase of high-thrust exerted by said means of propulsion along said thrust axis,
said method comprising, for at least one of said plurality of temperature sensors, steps of:
determining the moment I at which the temperature measured by said at least one of said plurality of temperature sensors changes, which corresponds to the moment at which a break of slope occurs on a digital curve representing the temperature recorded by said at least one of said plurality of temperature sensors as a function of time, said change indicating the presence of the liquid-gas interface in the plane of interest associated with said at least one of said plurality of temperature sensors;
and determining, from the geometrical data of the tank and the known position of the at least one of said plurality of temperature sensors on the wall of the tank, the volume of liquid propellant present in said tank at the moment I.

27. (Currently Amended) The method according to claim 21, wherein, in said spacecraft, said plurality of temperature sensors are aligned along a so-called measurement axis, parallel to said thrust axis.


Claims 21 and 27 were amended to clarify the claims.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853